Johnson, J., and Harper, J.,
concurred.
• Mr. Mayrant, the counsel for the Insurance Company, being absent at the .last Term of the Court of Appeals when the foregoing opinion was delivered, by leave of the Court, at this sitting submitted the following grounds in support of the Circuit decree :
1. That the Commissioner’s reports are unaccompanied by evidence; and were-made up on ex parte hearings, as appears by the'Chancellor’s decree, and his decretal order quashing the reports ; which last recites the fact, that it did not appear that the parties had been summoned to attend the references, and which order was not before the Court at its last sitting.
2. That Mrs. Sarah Yaughan, the executrix and residuary legatee of Wilie Yaughan, was never made a party to these proceedings; and that persons claiming in opposition to.,her and to the Company should proceed by a cross bill and make her a party.
3. That the orders heretofore made suppose the Company to be prima facie entitled to the fund, and no legal or equitable demands having been established against it, the decree of the Chancellor in relation thereto was right.
*On which the Court delivered at this Term, the following judg- *-■ ment:
O’Neall, J.
At the instance of the defendant’s counsel, (who was absent at the last Term, when this cause was decided, and who it seems did not receive until after the adjournment of this Court, the notice of appeal, which had in due time been forwarded to him by mail,) we have looked into the former opinion and are perfectly satisfied with its correctness.
We did suppose from the papers before us at the last Term, that Mrs. Sarah Yaughan was regularly a party in Court. For her name is set down in the report of the cause as one of the defendants; and she appeared to the case by her counsel, Stephen D. Miller. But it seems that process of subpoena to answer was not prayed against her; and she is not therefore regularly a party in Court. This cannot, however, affect the result of this care. As executrix or residuary legatee, she has no interest in it. The contest is between creditors ; and the question is —who are entitled to a fund arising under a trust deed to which she was not a party ?
The motion is dismissed,
Johnson, J., and Harper, J., concurred.